

Exhibit 10.6




The Brink’s Company
Richmond, Virginia






Executive Salary Continuation Plan


Amended and Restated, effective as of October 20, 2017


























































  










escpinternalinsurance_image1.gif [escpinternalinsurance_image1.gif]


The Brink’s Company Executive Salary Continuation Plan    Page 1

--------------------------------------------------------------------------------





Eligibility and Participation




The Brink’s Company (the “Company”) has designated certain executives as
eligible to participate in The Brink’s Company Executive Salary Continuation
Plan (the “Plan”), which has been amended and restated, effective as of October
20, 2017.




Salary Continuation Benefits




Subject to certain limitations stated below, in the event a Participant dies
while in the employment of the Company (including while totally disabled), and
prior to termination of employment, the Company shall pay a salary continuation
death benefit to the Designated Beneficiary equal to three (3) times the
Participant’s Annual Salary in effect at the time of death.


If a Participant dies while totally disabled, as defined by the long term
disability plan if effect at the time of death, and prior to termination of
employment, his/her salary continuation benefit will be based upon his/her
Annual Salary on the date the participant became disabled.


Salary continuation death benefits shall be payable in ten equal annual
installments, without interest, beginning as soon as practicable after the date
of death.




Beneficiaries




Benefits under this Plan are payable to the beneficiary or beneficiaries
designated by the Participant by completing the proper form when the Participant
enrolled in the Plan.


A Participant may change his/her Designated Beneficiary at any time by
completing a new designation form provided by the Company. The new form will
supersede any previous beneficiary designation on the date the new form is
acknowledged by the countersignature of the Chief Executive Officer or General
Counsel of the Company.




Other Information




When Participation and Benefits Terminate


Participation in this Plan will terminate on the earliest of these events:


•
The date and time the Participant’s employment with the Company terminates if
termination is for reason other than death or total disability;



The Brink’s Company Executive Salary Continuation Plan    Page 1

--------------------------------------------------------------------------------




•
The date the Participant’s total disability ends (but no later than your
termination of employment);

•
The date the Plan is terminated.





Obligations of the Company


In the performance and administration of this Plan, the Company shall be under
no obligation to purchase any insurance policies or to invest any amounts in
order to fund the salary continuation death benefits payable under this Plan.


The interest of a Participant is limited to the right to designate the
beneficiary to whom payments may be made pursuant to the section of this Plan
entitled Salary Continuation Benefits, and the interest of any Designated
Beneficiary is limited to the right to receive payments from the Company as
provided herein.


The obligation of the Company to pay the benefits provided under the Plan to a
Participant’s Designated Beneficiary or estate is based on the condition that
such Participant does not directly or indirectly engage in competition with the
Company during the course of his/her employment with the Company.




Payments Not Transferable


No Participant or Designated Beneficiary shall have any right to commute, sell,
assign, transfer or otherwise convey or encumber the rights to receive any
payments under the Plan, which payments and all the rights thereto are expressly
declared to be non-assignable and non-transferable.




Employment Rights


This Plan shall not be deemed to constitute a contract between the Company and
any person, or to be consideration or inducement for the employment of any
person by the Company. Nothing contained in the Plan shall be deemed (a) to give
any person the right to be retained in the service of the Company, or (b) to
interfere with the right of the Company to discharge any person at any time
without regard to the effect which such discharge will have upon his/her rights
or potential rights, if any, under the Plan.




Modification or Termination of the Plan


The Company may modify or terminate the Plan at any time, and shall thereafter
give written notice of such effect to each Participant.


The Brink’s Company Executive Salary Continuation Plan    Page 2

--------------------------------------------------------------------------------




How to File a Claim


Any Designated Beneficiary of a Participant in the Plan (the “Claimant”), or
their duly authorized representative, or the participant’s estate (the
“Claimant”) if no Designated Beneficiary survives the Participant, may file a
written claim for a Plan benefit with the Plan Administrator.


In the event that a claim is denied, in whole or in part, a Claimant shall be
furnished with notice of the decision of such denial by the Plan Administrator
within 90 days after the claim has been received by the Plan Administrator. Such
notice of the decision shall be in writing and shall state the specific
provision(s) of the Plan on which the denial was based, any additional material
or information necessary for the Claimant to perfect the claim, as well as an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure set forth in the following paragraphs. In the
event that notice of denial of a claim is not furnished within such 90 day
period, the claim shall be deemed to have been denied for purposes of permitting
the Claimant to appeal the decision.


Every Claimant shall have a reasonable opportunity to appeal a denial of a claim
to the Plan Administrator. Such appeal shall be made in writing by the Claimant
or his/her duly authorized representative. The Claimant or his/her
representative may review pertinent documents and submit issues and comments in
writing. A Claimant must make a request for such review within 60 days after
receipt by the Claimant of written notice of the denial of his/her claim.


A decision shall be rendered by the Plan Administrator within 60 days after the
receipt of the request for review provided that, where special circumstances
make a longer period for decision necessary or appropriate, a decision may be
postponed on written notice to the Claimant for an additional 60 days; however,
in no event shall such a decision be rendered more than 120 days after the
receipt of such request for review. Any decision by the Plan Administrator shall
be in writing and shall set forth the specific reason(s) for the decision and
the specific plan provision(s) on which the decision is based.


If it ever becomes necessary for a Participant or a Claimant to sue the Company
over the terms of the Plan, legal process may be served on the Administrative
Committee, The Brink’s Company, 1801 Bayberry Court, P. O. Box 18100, Richmond,
VA 23226-8100.




Definitions




The following words and phrases shall have the following meanings when used in
this Plan:


Annual Salary - The annual rate of salary of an employee in effect at any time,
excluding all fringe benefits including, but not limited to, life insurance
premiums or imputed benefits, pension, profit sharing, bonuses, supplementary
benefits ordinarily available to executives of the Company, and any awards made
pursuant to any incentive plans of the Company. Amounts contributed by the


The Brink’s Company Executive Salary Continuation Plan    Page 3

--------------------------------------------------------------------------------




Company to any plan of deferred compensation, including the Key Employees’
Deferred Compensation Plan (and any successor plan), are not included.


Company - The Brink’s Company, a Virginia corporation, and each of its U.S.
subsidiaries.


Designated Beneficiary - The person designated by the Participant on a form
provided by the Company to receive any benefits payable by the Company on
account of Participant’s death. If no Designated Beneficiary survives the
Participant, benefits will be payable to the Participant’s estate.


Participant – Only those executives designated for participation by the Plan
Administrator.


Plan - The Brink’s Company Executive Salary Continuation Plan.


Plan Administrator - The Brink’s Company is the “Plan Administrator” as that
term is defined by ERISA. The Company has appointed the Administrative Committee
to oversee the administration of the Plan. It is the responsibility of the
Administrative Committee to administer the Plan pursuant to the terms of the
Plan and any plan documents or insurance contracts through which certain of
these benefits may be provided.


The Plan Administrator has the absolute and exclusive authority and discretion
to: interpret the terms of the Plan, including the Plan’s eligibility provisions
and its provisions relating to qualification for and accrual of benefits; adopt,
amend and rescind rules and regulations pertaining to its duties under the Plan;
and make all other determinations necessary or advisable for the discharge of
its duties under the Plan. The Plan Administrator’s decisions are final and
binding on all persons seeking Plan benefits.


The Plan Administrator may be reached by contacting the Administrative Committee
at the Company’s Corporate Office:


The Brink’s Company
1801 Bayberry Court
P. O. Box 18100
Richmond, VA 23226-8100
Tel. No.: 804-289-9600
Attn: Executive Salary Continuation Plan Administrator






The Brink’s Company Executive Salary Continuation Plan    Page 4